Citation Nr: 0633080	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a) (West 2002).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the veteran's service representative in 
correspondence dated in May 2006, in essence, requested that 
an August 2005 medical statement be construed as an 
application to reopen service connection claims for 
hypertension and coronary artery disease.  The Board finds 
this matter is not inextricably intertwined with the present 
issue on appeal; however, the request is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  In a June 2003 rating decision service connection was 
established for diabetes mellitus and assigned a 20 percent 
rating; the veteran's claim for RH insurance was received in 
August 2003.

2.  The medical evidence shows the veteran has nonservice-
connected disabilities including essential hypertension, 
coronary artery disease, a back disorder, vascular 
claudication, mild chronic obstructive pulmonary disease, and 
a history of internal hemorrhoids.

3.  At the time of his RH insurance application, the veteran 
was not in "good health" as defined by VA criteria.




CONCLUSION OF LAW

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a) has not been shown.  38 U.S.C.A. 
§ 1922 (West 2002); 38 C.F.R. § 8.0 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
provisions of 38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 are 
determinative of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating a claim on appeal, the VCAA is 
not for application.  See Wensch v. Principi, 15 Vet. App. 
362 (2001); Smith v. Gober, 14 Vet. App. 227, 231-232 (2000) 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation).  The Board finds the VCAA is not 
for application in the instant claim.

A veteran may be entitled to RH insurance under 38 U.S.C.A. 
§ 1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a) (West 2002).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires VA establish standards of 
good health to determine if the applicant is, from clinical 
or other evidence, free from disease, injury, abnormality, 
infirmity, or residual of disease or injury to a degree that 
would tend to weaken or impair the normal functions of the 
mind or body or to shorten life.  38 U.S.C.A. § 1922(a).  The 
term "good health" means that the applicant is, from 
clinical or other evidence, free from any condition that 
would tend to weaken normal physical or mental functions, or 
shorten life.  38 C.F.R. § 8.0(a) (2006).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA.  "Good 
health" is determined by a system of numerical ratings used 
as a means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1); 
see also 38 C.F.R. § 8.0(b).  An application will be rejected 
if an applicant is totally disabled because of a nonservice-
connected disability.  M29-1, Part V, Chapter 1, Advance 
Change 1-77, Paragraph 1.12i.  

In the present case, it is not in dispute that the veteran 
filed a timely written application for RH insurance based on 
a June 2003 grant of service connection for diabetes mellitus 
with a compensable rating.  A 100 percent service-connected 
disability rating of 100 percent effective from January 15, 
1999, for post-traumatic stress disorder (PTSD) has also been 
established.  The veteran's August 2003 application for RH 
insurance was denied because he was found not to be in "good 
health" exclusive of his service-connected disabilities.

The medical evidence of record demonstrates the veteran has 
health problems including PTSD, diabetes mellitus, essential 
hypertension, coronary artery disease, a back disorder, 
vascular claudication, mild chronic obstructive pulmonary 
disease, and a history of internal hemorrhoids.  Social 
Security Administration (SSA) records show the veteran was 
found to be disabled with a primary diagnosis of discogenic 
and degenerative disorders of the back and a secondary 
diagnosis of anxiety related disorders.

According to the applicable provision of M29-1 a person of 
the veteran's age, height, and weight, is assigned 100 
debits.  The evidence of record also shows the veteran has 
nonservice-connected disabilities with assigned debits 
including essential hypertension/coronary artery disease 
(175), a back disorder/arthritis (200), vascular claudication 
(100), mild chronic obstructive pulmonary disease (75), and a 
history of internal hemorrhoids (55).  The total assigned 
debits and credits mortality risk ratio is 805.  The Board 
also notes that the total assigned debits and credits 
mortality risk ratio exclusive of the debits attributable to 
the hypertension and coronary artery disease disabilities for 
which a request was received to reopen previously denied 
claims is 530.  

Based upon the evidence of record, the Board finds it is 
clearly established that the veteran's mortality ratio of 
risk is well in excess of 300 prohibiting a finding of "good 
health."  Therefore, his application for RH insurance must 
be rejected due to ineligibility under 38 U.S.C.A. § 1922(a).  
There is also evidence indicating he is totally disabled 
because of a nonservice-connected back disorder.  The 
veteran's claim, in essence, that he is in "good health" 
but for his service-connected disabilities is not persuasive 
in light of the evidence of record.  

The veteran's service representative has also requested that 
claims for service connection for hypertension and coronary 
artery disease be reopen.  The Board notes that if those 
claims are ever granted the veteran may reapply for RH 
insurance; however, at this time he is not in "good health" 
according to applicable VA standards.  Accordingly, his claim 
must be denied.




ORDER

Eligibility for RH insurance under 38 U.S.C.A. § 1922(a) is 
denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals






